Order filed August 10, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00295-CV
                                 ____________

  LIVE OAK UNITS, LLC, ERIC DARNELL HOPKINS AND SHEILA A.
                        TENISON, Appellants

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-41906


                                      ORDER
       The notice of appeal in this case was filed May 27, 2021. The clerk
responsible for preparing the record notified this court that appellants have not
made payment for the record. No evidence that appellants have established
indigence has been filed. See Tex. R. Civ. P. 145. On June 14, 2021, this court
notified appellants that the appeal was subject to dismissal unless appellants filed a
response with proof of payment for the record. No response was filed. Therefore,
the court issues the following order.
      Appellants are ordered to demonstrate to this court that appellants have
made arrangements to pay for the clerk’s record on or before August 25, 2021. See
Tex. R. App. P. 35.3(c). If appellants fail to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.